                                 UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF OHIO
                                      WESTERN DIVISION

JAMES C. NEFF,                                                 Case No. 1:19-cv-392
     Petitioner,

         vs.                                                   Cole, J.
                                                               Bowman, M.J.

WARDEN, CHILLICOTHE                                            REPORT AND
CORRECTIONAL INSTITUTION,                                      RECOMMENDATION
    Respondent.

         Petitioner, an inmate at Chillicothe Correctional Institution in Chillicothe, Ohio, has filed

a pro se petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254, challenging his

convictions for rape and gross sexual imposition in Clermont County Court of Common Pleas

Case No. 00-CR-00404. (Doc. 1). 1 This matter is before the Court on respondent’s Motion to

Transfer Habeas Petition (Doc. 7) and petitioner’s response in opposition (Doc. 8). For the reasons

below, the undersigned RECOMMENDS that this action be TRANSFERRED to the United

States Court of Appeals for the Sixth Circuit as a second or successive petition.

                                               BACKGROUND

         As set forth above, petitioner challenges his convictions for rape and gross sexual

imposition in Clermont County Court of Common Pleas Case No. 00-CR-00404. (Doc. 1, at

PageID 1). As grounds for relief, he asserts that: (1) the trial court violated his rights to due



         1
           In Case No. 00-CR-00404, the trial court sentenced petitioner to an aggregate sentence of twenty years (see
Doc. 6, Ex. 56, at PageID 462-65; Doc. 6, Ex. 8, at PageID 44), to run consecutively to the sentence imposed in
Clermont County Court of Common Pleas Case No. 95-CR-005326, in which petitioner was convicted of attempted
felonious sexual penetration and gross sexual imposition (see Doc. 6, Ex. 4, at PageID 37; Doc. 6, Ex. 8, at PageID
44). The only judgment at issue in this case is the judgment of conviction in Case No. 00-CR-00404, as petitioner
does not challenge the validity of the judgment in Case No. 95-CR-005326 in this action. (See Doc. 1, at PageID 1).
process and equal protection when, “[d]espite the controlling language of the legislature,” the court

“created its own sentence that does not comply with the General Assembly” (Ground One), and

(2) the trial court “charged and convicted [him] on three separate [sic] from the same conduct” in

violation of double jeopardy protections (Ground Two). (Doc. 1, at PageID 6-8).

         However, petitioner has previously sought federal habeas corpus relief challenging the

judgment in Case No. 00-CR-00404. In March 2006, petitioner filed in this Court a § 2254

petition for a writ of habeas corpus (his first), challenging the same judgment on the ground that

the Ohio Court of Appeals erroneously denied him an appeal without making certain findings

required under State v. Sims, 272 N.E.2d 87 (Ohio 1971). See Neff v. Brunsman, No. 1:06-cv-

135 (S.D. Ohio) (Doc. 1). On May 21, 2008, this Court denied the petition as time-barred. Neff,

No. 1:06-cv-135 (Spiegel, J.; Black, M.J.) (Docs. 20, 29, 30). The Sixth Circuit affirmed the

district court’s judgment. Neff v. Brunsman, No. 08-3814 (6th Cir. Oct. 8, 2009). 2

                                                   ANALYSIS

         “Federal law generally gives habeas petitioners one shot to pursue their claims in federal

court. For petitions filed after the first one—‘second or successive’ petitions in the language of

the statute—applicants must overcome strict limits before federal courts will permit them to seek

habeas relief.” In re Stansell, 828 F.3d 412, 413 (6th Cir. 2016) (citing 28 U.S.C.

§ 2244(b)(3)(A)). Pursuant to 28 U.S.C. § 2244(b)(1), the federal district court must dismiss a



         2
          “Federal courts may take judicial notice of proceedings in other courts of record.” Rodic v. Thistledown
Racing Club, Inc., 615 F.2d 736, 738 (6th Cir. 1980) (quoting Granader v. Public Bank, 417 F.2d 75, 82-83 (6th Cir.
1969)). Further, it is well-settled that this Court may take judicial notice of its own records. See Saylor v. United
States, 315 F.3d 664, 667-68 (6th Cir. 2003) (citation omitted); United States v. Doss, 563 F.2d 265, 269 n.2 (6th Cir.
1977); Gross v. United States, No. 06-cv-10551, 2006 WL 467909, at *1 n.1 (E.D. Mich. Feb. 27, 2006) (“A district
court is permitted to take judicial notice of its own files and records in a habeas proceeding.”).
                                                          2
claim presented in a second or successive habeas corpus petition that was raised in a prior

petition. In addition, the court must dismiss a claim presented in a second or successive petition,

which the petitioner did not include in the prior petition, unless: (A) petitioner shows the claim

relies on a new rule of constitutional law, made retroactive to cases on collateral review by the

United States Supreme Court, that was previously unavailable; or (B)(i) the factual basis for the

claim could not have been discovered previously through the exercise of due diligence; and (ii)

the facts would be sufficient to establish by clear and convincing evidence that, but for

constitutional error, no reasonable fact-finder would have found the petitioner guilty of the

underlying offense. 28 U.S.C. § 2244(b)(2).

       Before the district court may consider a successive petition, the petitioner must first

request and obtain authorization for such consideration from the court of appeals. 28 U.S.C.

§ 2244(b)(3). The court of appeals may authorize the district court to consider a successive

petition only if petitioner makes the prima facie showing described above. Id. The

determination of whether a habeas application is second or successive, however, is committed to

the district court in the first instance. In re Smith, 690 F.3d 809, 810 (6th Cir. 2012).

       “Not all second in time petitions are ‘second or successive’ petitions.” Picard v. Gray,

No. 1:18-cv-1672, 2018 WL 7888550, at*2 (N.D. Ohio Sept. 28, 2018) (Baughman, M.J.)

(quoting In re Coley, 871 F.3d 455, 457 (6th Cir. 2017)), adopted, 2019 WL 1409548 (N.D.

Ohio Mar. 28, 2019) (Helmick, J.). “Where a new judgment intervenes between the two

petitions, such as would occur with a resentencing following an appellate remand, the later

petition challenging the new judgment, at least as far as it concerns the resentencing, is not a

second or successive petition requiring approval from the appeals court.” Id. (citing Magwood v.
                                                3
Patterson, 561 U.S. 320, 321 (2010)). However, a nunc pro tunc entry that “corrects the

judgment entry to make it conform to the sentence pronounced in open court” does not impose a

new sentence. Houston v. Harris, No. 1:17-cv-218, 2018 WL 1123671, at *4 (S.D. Ohio Mar. 1,

2018) (Merz, M.J.), adopted, 2020 WL 38618 (S.D. Ohio Jan. 3, 2020) (Barrett, J.). See also

Mitchell v. Warden, No. 2:17-CV-419, 2018 WL 3546183, at *1 (S.D. Ohio July 24, 2018)

(finding that a petitioner “cannot escape the requirements of 28 U.S.C. § 2244(b)(3) for the filing

of a successive habeas corpus petition based on the trial court’s issuance of a corrected entry of

sentence.”); Crangle v. Kelly, 838 F.3d 673, 680 (6th Cir. 2016) (per curiam) (“If the . . . nunc

pro tunc order merely corrected a record to accurately reflect the court’s actions, it would not be

a new sentence that resets the statute of limitations.”); In re Stansell, 828 F.3d at 420 (“When

courts use nunc pro tunc entries in this manner—to correct clerical errors that result in a

discrepancy between the court’s oral pronouncements and its paper records—we do not regard

the corrected entries as new judgments for purposes of the second or successive requirements.”).

       Petitioner seeks to avoid the requirements of § 2244(b) in this action by suggesting in his

response to respondent’s motion to transfer that the instant federal habeas petition is not

successive because the trial court issued an intervening nunc pro tunc entry on October 6, 2016,

correcting an error regarding post-release-control that was contained in his sentencing entry,

dated January 10, 2001. (See Doc. 8, at PageID 485-86 (containing petitioner’s response in

opposition); see also Doc. 6, Ex. 8, at PageID 42-45 (containing copy of initial sentencing entry);

Doc. 6, Ex. 47, at PageID 358 (containing copy of trial court’s docket sheets)). However, as

respondent asserts, the 2016 nunc pro tunc entry was not a new judgment; it merely corrected

clerical errors in the 2001 sentencing entry to make it conform to the sentence entered by the trial
                                                 4
court at petitioner’s November 30, 2000 sentencing hearing. (Doc. 7, at PageID 475-76, 479,

482 (citing to the record)). See Houston, 2018 WL 1123671, at *4; Crangle, 838 F.3d at 680.

         During petitioner’s November 30, 2000 sentencing hearing, the trial court notified

petitioner that as part of his sentence he would be subject to a mandatory term of post-release

control for five years. (See Doc. 6, Ex. 56, at PageID 465). However, the January 10, 2001

sentencing entry erroneously stated that the mandatory post-release control term was “up to a

maximum of five (5) years” and, later, was a “maximum three years.” (Doc. 6, Ex. 8, at PageID

45). The October 6, 2016, nunc pro tunc entry corrected the January 10, 2001 sentencing entry

by stating that “post-release control is mandatory in this case for a term of five (5) years” and

removing the erroneous “up to a maximum of five (5) years” and “maximum three years”

language, to reflect the trial court’s advisements at the sentencing hearing regarding the

mandatory five-year term of post-release control. (Doc. 6, Ex. 34, at PageID 246-47). The nunc

pro tunc entry did not change petitioner’s convictions or sentence imposed for the underlying

criminal offenses.

         Accordingly, the undersigned concludes that petitioner’s petition for a writ of habeas

corpus is “successive” within the meaning of § 2244(b) because petitioner’s prior habeas petition

was adjudicated on the merits 3 and petitioner is not contesting any “new judgment” in this

proceeding. To the extent that petitioner’s claims were raised in his prior petition, they are

successive. See 28 U.S.C. § 2244(b)(1). To the extent that petitioner seeks to posit a new claim


         3
           “When a prior petition is dismissed on the basis of the statute of limitations, it is a decision on the merits,
rendering a subsequent application second or successive.” Sherman v. Sims, No. 14-07-GFVT, 2014 WL 6850769, at
*3 (E.D. Ky. Dec. 3, 2014) (citing Warren v. Burt, No. 1:13-cv-570, 2013 WL 3014161, at *2 (W.D. Mich. June 17,
2013)). See also In re Cook, 215 F.3d 606, 608 (6th Cir. 2000) (holding that “where the statute of limitations has run”
the dismissal is “on the merits”).
                                                            5
that was not asserted in his prior petition, the claim is still successive under 28 U.S.C.

§ 2244(b)(2) because (1) petitioner has not shown it relies on a new rule of constitutional law,

made retroactive to cases on collateral review by the United States Supreme Court, that was

previously unavailable; or (2) that the factual basis for the claim could not have been discovered

previously through the exercise of due diligence, and such facts would be sufficient to establish

by clear and convincing evidence that, but for constitutional error, no reasonable fact-finder

would have found the petitioner guilty of the underlying offense. 4

         Because the instant habeas corpus petition is successive within the meaning of 28 U.S.C.

§ 2244(b), this Court lacks jurisdiction to consider it in the absence of prior authorization by the

Sixth Circuit. When a prisoner has filed a successive petition for habeas corpus relief in the

district court without first obtaining authorization from the Court of Appeals, the district court in

the interest of justice pursuant to 28 U.S.C. § 1631 is required to transfer the case to the Sixth

Circuit for consideration as required under § 2244(b)(3). See In re Sims, 111 F.3d 45, 47 (6th

Cir. 1997) (citing Liriano v. United States, 95 F.3d 119, 122 (2nd Cir. 1996)); see also Withers v.

Warden, Chillicothe Corr. Inst., No. 2:15cv129, 2015 WL 965674, at *2-3 (S.D. Ohio Mar. 4,



          4
            Petitioner may contend that his habeas corpus petition is not second or successive to the extent that he
challenges in Ground One the trial court’s issuance of the October 6, 2016 nunc pro tunc entry and thus is asserting a
claim that was not previously available to him. However, although Ground One is captioned in terms of federal due
process and equal protection challenges, it is based solely on alleged violations of Ohio law and thus is not cognizable
on federal habeas review. (See Doc. 1, at PageID 6). A federal court may review a state prisoner’s habeas petition
only on the ground that the challenged confinement violates the Constitution, laws or treaties of the United States, and
not “on the basis of a perceived error of state law.” 28 U.S.C. § 2254(a); see also Pulley v. Harris, 465 U.S. 37, 41
(1984). Cf. Bennett v. Turner, No. 1:12-cv-489, 2013 WL 557013, at *3 (N.D. Ohio Jan. 23, 2013) (Knepp, II, J.)
(rejecting the petitioner’s attempt to cast his claim of sentencing error under Ohio law “in constitutional terms by
stating his ‘sentence was not given according to due process and equal protection’”), adopted, 2013 WL 518704 (N.D.
Ohio Feb. 12, 2013) (Zouhary, J.).


                                                           6
2015) (Kemp, M.J.), adopted, 2015 WL 1212556 (S.D. Ohio Mar. 16, 2015) (Economus, J.).

                       IT IS THEREFORE RECOMMENDED THAT:

       Because this Court lacks jurisdiction in this matter involving a successive habeas petition,

within the meaning of 28 U.S.C. § 2244(b), the petition be transferred pursuant to 28 U.S.C.

§ 1631 to the United States Court of Appeals for the Sixth Circuit for review and determination

whether the district court may consider the successive claims for relief.



                                                     s/Stephanie K. Bowman
                                                     Stephanie K. Bowman
                                                     United States Magistrate Judge




                                                 7
                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

JAMES C. NEFF,                                       Case No. 1:19-cv-392
     Petitioner,

        vs.                                          Cole, J.
                                                     Bowman, M.J.

WARDEN, CHILLICOTHE
CORRECTIONAL INSTITUTION,
    Respondent.
                                            NOTICE

        Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of

the recommended disposition, a party may serve and file specific written objections to the proposed

findings and recommendations.      This period may be extended further by the Court on timely

motion for an extension. Such objections shall specify the portions of the Report objected to and

shall be accompanied by a memorandum of law in support of the objections. If the Report and

Recommendation is based in whole or in part upon matters occurring on the record at an oral

hearing, the objecting party shall promptly arrange for the transcription of the record, or such

portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the

assigned District Judge otherwise directs. A party may respond to another party’s objections

WITHIN 14 DAYS after being served with a copy thereof. Failure to make objections in

accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981The undersigned thus concludes that

this is a successive petition.



                                                8
